Citation Nr: 1726747	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the period beginning on November 9, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1964 to February 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of this appeal has since been transferred to the RO in Muskogee, Oklahoma.  

By way of procedural history, the Veteran submitted his claim for an increased rating in November 30, 2011.  In a March 2012 rating action, the RO denied the Veteran's claim and continued the non-compensable rating for bilateral hearing loss.  The Veteran disagreed with that determination in a July 2012 Notice of Disagreement.  In August 2012, the RO issued a statement of the case, which was followed by the Veteran's submission of a VA Form 9 in September 2012.  In a November 2012 rating action, the RO increased the disability rating for hearing loss from 0 percent to 10 percent, effective November 9, 2012.  Thereafter, in a March 2014 rating action, the RO decreased the Veteran's rating for hearing loss to 0 percent, effective March 7, 2014.  In September 2015, the Board granted a restoration of a 10 percent disability rating for service-connected bilateral hearing loss, effective March 7, 2014, and denied entitlement to a compensable rating for the period prior to November 9, 2012.  Based on the procedural history outlined above, the appeal has been ongoing since the November 2011 claim was received.  

In September 2015, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

In June 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 

FINDING OF FACT

The Veteran currently has Level III hearing in his right ear and Level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a bilateral hearing loss disability beginning November 9, 2012 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VCAA

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a December 2011 letter which was sent prior to the initial unfavorable decision in March 2012.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

The record reflects that VA has made efforts to assist the Veteran in the development of his claim for service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, and a transcript of the June 2015 hearing testimony containing statements of the Veteran.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded VA examinations regarding his hearing loss in December 2015, March 2014, and November 2012.  The Board finds these examination reports to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical and audiological examinations.  The Board finds that the VA examination reports describe the current severity of the Veteran's hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has argued that the audiological testing was not sufficient.  See VA Form 9, September 2012.  However, VA regulations set forth specific requirements for the conduct of audiology examinations used to rate hearing loss.  38 C.F.R. § 4.85(a); see also 38 C.F.R. § 4.85(b)-(d).  The Veteran has not identified the way in which the VA examination failed to comply with the regulatory requirements.  Those regulations anticipate that examinations will be conducted in a controlled environment.  59 Fed. Reg. 17296 (Apr. 12, 1994).  They also recognize that in certain exceptional circumstances examinations in a controlled environment would not adequately portray the level of hearing impairment under ordinary conditions of life.  Id.  For that reason, VA adopted 38 C.F.R. § 4.86 to evaluate those exceptional patterns of hearing loss.  Id.  

As noted in the Introduction, this case was previously remanded in September 2015 in order to help the Veteran obtain an updated VA examination to ascertain the current severity of his bilateral hearing loss and any functional difficulty resulting therefrom.  The Veteran was afforded an updated VA examination in December 2015 describing the above criteria, and the RO obtained updated treatment records from the Muskogee VAMC in February 2016.  In light of the foregoing, the Board finds that there has been substantial compliance with its September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  The Veteran's representative submitted a February 2016 Due Process Waiver.  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

INCREASED RATING

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In evaluating service connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Testing for hearing loss is conducted by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII in the schedule is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear, the horizontal rows representing the ear having better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is indicated where the row and column intersect.  Table VI(a) is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI(a), whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86(b).

FACTS AND ANALYSIS

The Veteran maintains that he has difficulty hearing sirens, alarms, whistles, and the television, as well as understanding speech.  (See Hearing Transcript, June 2015 and VA examinations in November 2012, March 2014, and December 2015).

The Veteran is competent to report having difficulty hearing.  He is also credible in his statements in that regard.  However, his assertions are not as probative as the audiograms and medical opinions discussed below regarding his exact audiological findings at various Hertz levels or of his speech recognition scores as these matters require medical expertise and a complex medical assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

On the authorized audiological evaluation on November 9, 2012, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
30
70
75
70
61
LEFT
35
75
80
85
69

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 percent in the left ear.  The puretone threshold average in the right ear was 61.  The puretone threshold average in the left ear was 69.  The examiner noted a diagnosis of bilateral hearing loss, with a progression of the previously established diagnosis, revealing a bilateral mild to profound high frequency sensorineural hearing loss.  The examiner noted that the Veteran reported difficulty understanding speech in noise and groups as well as difficulty hearing sirens, alarms, and whistles. 

Under the rating criteria, the November 2012 examination results show that under  38 C.F.R. § 4.86(b), the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on the examination of the right ear.  Therefore, the Veteran's right ear met the criteria for an exceptional pattern of hearing loss, and each ear is evaluated separately, resulting in a 10 percent disability evaluation. (Under table VI, the right ear falls under Roman numeral II and the left ear falls under Roman numeral II.  Under table VI(a), the right ear falls under Roman numeral V (i.e., IV elevated to the next higher Roman numeral V), and the left ear falls under Roman numeral II under table VI).  Thus, table VI(a) provides the more favorable result to the Veteran, resulting in a 10 percent disability evaluation.

On the authorized audiological evaluation in March 2014, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
35
70
75
75
64
LEFT
35
70
85
85
69

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The puretone threshold average in the right ear was 64.  The puretone threshold average in the left ear was 69.  The examiner stated that the Veteran has a current, active diagnosis of bilateral hearing loss, and that the Veteran reported having difficulty understanding speech in noise and groups.  The examiner also noted that the Veteran reported an inability to pass his truck driver's physical based upon his hearing loss.  

Under the rating criteria, the March 2014 examination results constitute Level II hearing on the right and Level II hearing on the left.  When combined, the result is a non-compensable or 0 percent disability evaluation.  Further, the Board finds that 38 C.F.R. § 4.86(a) is not for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on the examination.

On the authorized audiological evaluation in December 2015, puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
40
75
75
75
66
LEFT
40
75
85
90
73

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  The puretone threshold average in the right ear was 66.  The puretone threshold average in the left ear was 73.  The examiner stated the Veteran suffered a threshold shift in his hearing in both the right and left ears, which was more likely than not a result of service.  The examiner noted that the Veteran described difficulty understanding speech in noisy situations and at a distance.  The examiner stated that hearing loss does not affect the Veteran's ability to work.

Under the rating criteria, the December 2015 examination results constitute Level III hearing on the right and Level IV hearing on the left.  When combined, the result is a 10 percent disability evaluation.  The Board finds that 38 C.F.R. § 4.86(a) is not appropriate for application because the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is not 55 decibels or more.  The Board further finds that 38 C.F.R. § 4.86(b) is not appropriate for application as the puretone threshold is not 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, on the examination.

The Board acknowledges the Veteran's contentions regarding his difficulty hearing; however, the audiology examination yielded results warranting no more than a 10 percent rating throughout the appeal period.  This objective evidence is more persuasive with regard to the level of disability under the Rating Schedule as it specifically pertains to that rating criteria.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, the functional impact of the Veteran's hearing loss includes difficulty understanding speech and the television, an inability to hear an alarm at work, and a reported failure of a truck driver's physical.  However, these facts alone do not prohibit his ability to work since he has reported that he is in fact employed.  The Veteran reported that there is an alarm that sounds on a machine near him that he is unable to hear in his place of employment, but has not otherwise identified how his specific employment is compromised.  (See June 2015 Hearing Transcript). Furthermore, the December 2015 VA examiner noted that the Veteran's hearing disability does not impact his ability to work, and the Veteran's June 2015 hearing testimony indicates that he is currently employed.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss.  However, as was explained above, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology results of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 10 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.   See Thun v. Peake, 22 Vet. App. 111 (2008).   First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.   Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."   Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hearing loss disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  Therefore, referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the Veteran reported an interference with his workplace duties due to an inability to hear an alarm at work during his June 2015 Hearing, and an inability to pass a driving physical, there has been no suggestion of inability to work based on the Veteran's service-connected hearing loss for the period in question.  The Veteran testified that he is currently employed.  Therefore, the Board concludes that entitlement to TDIU has not been raised by the record.

      (CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss for the period beginning on November 9, 2012 is denied.



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


